DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
 
Response to Amendment
The amendment filed on February 22, 2022 has been entered. 
Claims 1-20 are pending.
Claims 1, 9, and 17 have been amended.
Claims 1-20 are rejected.

Priority
Applicant originally sought the benefit of two prior-filed applications on the Application Data Sheet under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  
Applicant has not provided a persuasive argument to overcome Examiner’s conclusion that instant application is not entitled to priority.  Applicant should take note of MPEP § 2139.01(B), which states as follows:
If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112  by the earlier parent application have the effective filing date of that earlier parent application. Emphasis added.

One of the major components of independent 1, 9, and 17 are the “configuration files,” which are key to the claimed methodology for provisioning of email applications in an enterprise environment.  However, neither of the specifications for Application No. 14/154,755 and Application No. 15/896,569 disclose the use of configuration files for provisioning.  Application No. 14/154,755 relates to encryption techniques for increasing security, and does not disclose any aspect of configuration or of provisioning.   Application No. 15/896,569 focuses on harvesting and/or distributing a certificate based on a Domain Name System (DNS) name, and has no disclosure of provisioning and with respect to configuration, only discloses that sending systems have previously been configured to receive, distribute and store certificates.  Therefore, neither of the previous applications support the instant claims.  

Specification
The previous objection to the first paragraph of the specification titled “Related Applications” has been withdrawn.  Applicant asserts in that paragraph that the instant application is a continuation-in-part of both Applications 14/154,755 and 15/896,569, but   because claims for priority of the instant claims with respect to both applications are inconsistent with 35 U.S.C. 112(a) requirements, the instant claims are not related to either application for priority purposes.  However, Applicant is entitled to incorporate those applications into the instant specification if so desired.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  
The amended subject matter in the three independent claims is jumbled together in a manner that is difficult to read and interpret.  The third limitation beginning with the “wherein” clause contains eight lines of text with multiple steps run together, and the final limitation has nine lines of text recited in a similar manner.  In both cases, there is little punctuation, despite the large amount of information provided.  For example, Applicant recites:
in response to receiving the first configuration file the first service instance of the one or more service instance that is associated with the first enterprise is provisioned with the first policy associated with the first enterprise to implement the first policy associated with the first enterprise in association with providing the first service, and the second service instance of the one or more service instance that is associated with the second enterprise is provisioned with the second policy associated with the second enterprise to implement the second policy associated with the second enterprise in association with providing the second service.”
The term “service instance” is repeated four times, the term “enterprise” six times, the term “policy” four times, and the terms “first” and “second” each seven times in one limitation, making the limitation confusing and hard to follow. Examiner suggests dividing the lengthy limitations into multiple limitations beginning on separate lines, using “wherein” clauses and indentations to make the claims more understandable to the public, and reducing the repetition of phrases as much as possible.  In addition, the phrase “one or more service instance” should be recited as “one or more service instances.”
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 9, and 17,
The independent claims all recite the following amended subject matter:
“in response to receiving the first configuration file the first service instance of the one or more service instance that is associated with the first enterprise is provisioned with the first policy associated with the first enterprise to implement the first policy associated with the first enterprise in association with providing the first service, and the second service instance of the one or more service instance that is associated with the second enterprise is provisioned with the second policy associated with the second enterprise to implement the second policy associated with the second enterprise in association with providing the second service.”
However, although provisioning is disclosed, there is no disclosure in the specification that provisioning occurs in response to receiving a configuration file.  The 
Regarding Claims 2-8, 10-16, and 18-20,
Because the claims depend from rejected base claims, they are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mungo et al. (US 20170085650 A1, hereinafter referred to as Mungo) in view of Johnson et al. (US 20200127891 A1, hereinafter referred to as Johnson).
Regarding Claim 1,
Mungo teaches:
“an interface configured to obtain provisioning data from a provisioning database” (paragraph [0127]).  [The removeDevice interface is used for device provisioning functionality, and the data provided is a deviceID, which is used to determine whether or not the deviceID exists in the device repository.]  (NOTE: Since the device repository is used to support provisioning, it is equivalent to the “provisioning database.”)
“processing circuitry” (paragraph [0494]).  [The systems are implemented with a processor, a microprocessor, or a microcontroller.]
 “prepare one or more configuration files based on the provisioning data, the one or more configuration files indicating how to provision one or more service instances used in sending or receiving electronic messages” (paragraphs [0061], [0067], [0068], [0063]; fig. 1, elements 106, 112; fig. 2, elements 218, 220, 222, 224, 226). [The device management functionality allows the configuration of the devices 106, including configuring the devices for first time use, enabling features of the device, and disabling the features ([0061]).  Third party gateway component 218 provides web services and
APIs that allow performing the functionalities of subscription/un-subscription of devices, activation/deactivation of services, and configuration of devices ([0067]).  Repositories 220 are implemented as a single database with plurality of tables or as separate databases for specific functions including storing data or configuration; examples of prepare one or more configuration files based on the provisioning data.”  The data repository that manages the device assets and supports the subscription and provisioning functions teaches “configuration files indicating how to provision,” and the fault management component is equivalent to the “service instance used in sending or receiving electronic messages.”)
	“wherein the one or more service instances comprise an electronic mail (email)
application” (paragraph [0063]; fig. 1, elements 102, 108, 112; fig. 2, element 234).  [The alerting system 234 is a component of the Machine to Machine (M2M) Platform 102, which notifies alerts to the users 112 or to a third-party service provider 108 through SMS, emails, and/or web-alerts.]
Mungo does not teach:
“the provisioning data comprises a first policy for mail communications by a first enterprise and a second policy for email communications by a second enterprise.”
“a first configuration file is adapted to provision a first service instance of the one or more service instances that is associated with the first enterprise according to the first policy and a second configuration file is adapted to provision a second service instance of the one or more service instances that is associated with the second enterprise according to the second policy.”
“provide the one or more configuration files to the one or more service instances using file distribution technology.”
“in response to receiving the first configuration file the first service instance of the one or more service instance that is associated with the first enterprise is provisioned with the first policy associated with the first enterprise to implement the first policy associated with the first enterprise in association with providing the first service, and the second service instance of the one or more service instance that is associated with the second enterprise is provisioned with the second policy associated with the second enterprise to implement the second policy associated with the second enterprise in association with providing the second service.”
Johnson teaches:
“the provisioning data comprises a first policy for mail communications by a first enterprise and a second policy for email communications by a second enterprise” (paragraphs [0024], [0143], [0699], [0716]).  [The system is directed to techniques for improving legacy system in multi-national corporations ([0024]).  The system devices support e-mail applications ([0143]).  The connected device registration user interface is part of a flow that allows a developer to provision, enable, or register a device or platform ([0699]).  A display terminal global configuration user interface provides an interface that determines when and how notifications are sent and how they are presented, viewed, and displayed, such as if email notifications are allowed while the user is working in another application ([0716]).]  (NOTE: The multi-national corporations first and second enterprises,” the data entered from the registration interface for provisioning purposes to the “provisioning data,” and the example of whether emails can be sent while a user is working on another application is equivalent to the “policy.” Because the Johnson invention can support more than one corporations, the two claimed enterprises are inherent in the disclosure)
“a first configuration file is adapted to provision a first service instance of the one or more service instances that is associated with the first enterprise according to the first policy and a second configuration file is adapted to provision a second service instance of the one or more service instances that is associated with the second enterprise according to the second policy” (paragraphs [0024], [0255]).  [The system is directed to techniques for improving systems in multi-national corporations ([0024]).  A configuration file or provisioning file can be programmed for a TCP/IP software stack or Linux IP tables be set on the target device, such as ceiling fan or electronic system, to refuse connection, or to not respond to any probes, scans, pings, and/or combinations of these messages and/or other network probe techniques; in this manner, one or more target devices can be isolated, hidden, or cloaked to prevent harmful attacks that may be enabled by the discovery of devices that are not otherwise able to be hidden ([0255]).]  (NOTE:  The multi-national corporations are equivalent to the “first and second enterprises,” the ceiling fan or electronic system to the “first and second service instances,” and the refused connection or failure to respond to any probes to the “first and second policies.”)
“provide the one or more configuration files to the one or more service instances using file distribution technology” (paragraph [0800]).  [Provisioning files and service instance,” this action constitutes “file distribution technology.”) 
“in response to receiving the first configuration file the first service instance of the one or more service instance that is associated with the first enterprise is provisioned with the first policy associated with the first enterprise to implement the first policy associated with the first enterprise in association with providing the first service, and the second service instance of the one or more service instance that is associated with the second enterprise is provisioned with the second policy associated with the second enterprise to implement the second policy associated with the second enterprise in association with providing the second service” (paragraphs [0250], [0255], [0797], [0800]).  [A user logs in to a server that controls a connection service using a username and password, and then gains access to information showing devices including ceiling fans and electronic systems that control ceiling fans and other devices, such as whether the devices are online, connected, functioning, or capable of being connected to by another device; the user can then initiate a connection to such a device ([0250]).  One or more target devices can be isolated, hidden, or cloaked to prevent harmful attacks that may be enabled by the discovery of devices that are not otherwise able to be hidden ([0255]).  A provisioning file and a configuration file can be created or modified by a script, program, utility, application, or a combinations of these, by a user, company, OEM, or provider ([0797]).  The one or more provisioning files and configuration files can be used to perform transport of, provide a conduit for, communicate with, connect  ([0800]).]  (NOTE: The user, company, OEM, or provider are equivalent to the “first and second enterprise,” the ability to connect to various devices to “first and second service,” the isolation of devices to prevent harmful attacks to the “first and second policies,” and the code required by a device being fetched from a host server under control of a provisioning file to “provisioning.”)
Because both Mungo and Johnson teach systems for configuring and deploying network connected devices in a similar manner as the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability to enter email policy and other policy information while provisioning and the use of file distribution, as taught by Johnson; and such inclusion would have increased the effectiveness of data communication, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 9 and 17,
Mungo teaches:
	“A non-transitory computer readable medium storing logic that, when executed by processing circuitry of a provisioning manager, is operable to cause the provisioning manager to perform actions” (paragraphs [0493], [0494], [0003]).  [The system logic is provisioning manager.”)
“obtaining provisioning data from a provisioning database” (paragraph [0126]).  [Device provisioning functionality allows a user to be provided the following data: deviceID, Manufacturer, OEM code, MSISDN sim, and ICCID sim.]  (NOTE: The data is equivalent to the “provisioning data,” which is stored on the data repository (see paragraph [0068]).)
“preparing one or more configuration files based on the provisioning data, the one or more configuration files indicating how to provision one or more service instances used in sending or receiving electronic messages” (paragraphs [0061], [0067], [0068], [0063]; fig. 1, elements 106, 112; fig. 2, elements 218, 220, 222, 224, 226). [The device management functionality allows the configuration of the devices 106, including configuring the devices for first time use, enabling features of the device, and disabling the features ([0061]).  Third party gateway component 218 provides web services and
APIs that allow performing the functionalities of subscription/un-subscription of devices, activation/deactivation of services, and configuration of devices ([0067]).  Repositories prepare one or more configuration files based on the provisioning data.”  The data repository that manages the device assets and supports the subscription and provisioning functions teaches “configuration files indicating how to provision,” and the fault management component is equivalent to the “service instance used in sending or receiving electronic messages.”)
	“wherein the one or more service instances comprise an electronic mail (email)
application” (paragraph [0063]; fig. 1, elements 102, 108, 112; fig. 2, element 234).  [The alerting system 234 is a component of the Machine to Machine (M2M) Platform 102, which notifies alerts to the users 112 or to a third-party service provider 108 through SMS, emails, and/or web-alerts.]
Mungo does not teach:
“the provisioning data comprises a first policy for mail communications by a first enterprise and a second policy for email communications by a second enterprise.”
“a first configuration file is adapted to provision a first service instance of the one or more service instances that is associated with the first enterprise according to the first policy and a second configuration file is adapted to provision a second service instance of the one or more service instances that is associated with the second enterprise according to the second policy.”
“provide the one or more configuration files to the one or more service instances using file distribution technology.”
“in response to receiving the first configuration file the first service instance of the one or more service instance that is associated with the first enterprise is provisioned with the first policy associated with the first enterprise to implement the first policy associated with the first enterprise in association with providing the first service, and the second service instance of the one or more service instance that is associated with the second enterprise is provisioned with the second policy associated with the second enterprise to implement the second policy associated with the second enterprise in association with providing the second service.”
Johnson teaches:
“the provisioning data comprises a first policy for mail communications by a first enterprise and a second policy for email communications by a second enterprise” (paragraphs [0024], [0143], [0699], [0716]).  [The system is directed to techniques for improving legacy system in multi-national corporations ([0024]).  The system devices support e-mail applications ([0143]).  The connected device registration user interface is part of a flow that allows a developer to provision, enable, or register a device or platform ([0699]).  A display terminal global configuration user interface provides an interface that determines when and how notifications are sent and how they are presented, viewed, and displayed, such as if email notifications are allowed while the first and second enterprises,” the data entered from the registration interface for provisioning purposes to the “provisioning data,” and the example of whether emails can be sent while a user is working on another application is equivalent to the “policy.” Because the Johnson invention can support more than one corporations, the two claimed enterprises are inherent in the disclosure)
“a first configuration file is adapted to provision a first service instance of the one or more service instances that is associated with the first enterprise according to the first policy and a second configuration file is adapted to provision a second service instance of the one or more service instances that is associated with the second enterprise according to the second policy” (paragraphs [0024], [0255]).  [The system is directed to techniques for improving systems in multi-national corporations ([0024]).  A configuration file or provisioning file can be programmed for a TCP/IP software stack or Linux IP tables be set on the target device, such as ceiling fan or electronic system, to refuse connection, or to not respond to any probes, scans, pings, and/or combinations of these messages and/or other network probe techniques; in this manner, one or more target devices can be isolated, hidden, or cloaked to prevent harmful attacks that may be enabled by the discovery of devices that are not otherwise able to be hidden ([0255]).]  (NOTE:  The multi-national corporations are equivalent to the “first and second enterprises,” the ceiling fan or electronic system to the “first and second service instances,” and the refused connection or failure to respond to any probes to the “first and second policies.”)
provide the one or more configuration files to the one or more service instances using file distribution technology” (paragraph [0800]).  [Provisioning files and configuration files are used to perform transport of or distribute any type of information, data, or code, between devices or between a user and a service.]  (NOTE: Since the provisioning files are used to distribute code between a user and a service, which is equivalent to a “service instance,” this action constitutes “file distribution technology.”) 
“in response to receiving the first configuration file the first service instance of the one or more service instance that is associated with the first enterprise is provisioned with the first policy associated with the first enterprise to implement the first policy associated with the first enterprise in association with providing the first service, and the second service instance of the one or more service instance that is associated with the second enterprise is provisioned with the second policy associated with the second enterprise to implement the second policy associated with the second enterprise in association with providing the second service” (paragraphs [0250], [0255], [0797], [0800]).  [A user logs in to a server that controls a connection service using a username and password, and then gains access to information showing devices including ceiling fans and electronic systems that control ceiling fans and other devices, such as whether the devices are online, connected, functioning, or capable of being connected to by another device; the user can then initiate a connection to such a device ([0250]).  One or more target devices can be isolated, hidden, or cloaked to prevent harmful attacks that may be enabled by the discovery of devices that are not otherwise able to be hidden ([0255]).  A provisioning file and a configuration file can be created or modified by a script, program, utility, application, or a combinations of these, by a user, company,  ([0800]).]  (NOTE: The user, company, OEM, or provider are equivalent to the “first and second enterprise,” the ability to connect to various devices to “first and second service,” the isolation of devices to prevent harmful attacks to the “first and second policies,” and the code required by a device being fetched from a host server under control of a provisioning file to “provisioning.”)
Because both Mungo and Johnson teach systems for configuring and deploying network connected devices in a similar manner as the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability to enter email policy and other policy information while provisioning and the use of file distribution, as taught by Johnson; and such inclusion would have increased the effectiveness of data communication, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 2, 10, and 18,
Mungo in view of Johnson teaches all the limitations of parent Claims 1, 9, and 17.

“initiate storing the one or more configuration files in one or more repositories, each of the one or more repositories configured to make at least one of the one or more configuration files available to at least one of the one or more service instances” (paragraphs [0068], [0063]; fig. 1, element 112; fig. 2, elements 220, 222, 224, 226).  [Repositories 220 are implemented as a single database with plurality of tables or as separate databases for specific functions including storing data or configuration; examples of repositories include the data repository 222, which manages the device assets and supports the subscription and provisioning functions, the device repository 224, and the events repository 226 ([0068]).  The fault management component evaluates predetermined rules and performs actions according to the rules, such as sending short messaging service messages (SMS) or emails to notify an event or an alarm to the user 112 ([0063]).]  (NOTE:  The data repositories 222, 224, and 226 that manages the device assets and supports the subscription and provisioning functions are equivalent to the “one or more configuration files in one or more repositories,” and the fault management component is equivalent to the “one or more service instances.”)
Regarding Claims 3, 11, and 19,
Mungo in view of Johnson teaches all the limitations of parent Claims 1, 9, and 17.
Mungo teaches:
“periodically poll/polling the provisioning database” (paragraph [0123]; fig. 1, elements 102, 106; fig. 2, element 264).  [The device monitoring component 264 supports polling, trapping and real time request mechanisms, where polling refers to 
“identify/ identifying new provisioning data based on polling the provisioning database, the new provisioning data indicating data that has been added, removed, or changed in the provisioning database” (paragraph [0127]; fig. 1, elements 102, 106, 112; fig. 2, element 224).  [The remove device process of the device provisioning functionality, allows a user 112 or a third party service provider 108 to request a remove or add device action to for one of the devices 106 communicating with the Platform 102 (802), and along with the request, the user 112 or the third party service provider 108 provides the following data: deviceID; a determination is made as to whether or not the deviceID exists in the device repository 224, and if so, the system determines whether or not there are any activated services for the device, but if deviceID exists and there are no active devices, the deviceID is removed.] (NOTE: The polling disclosed as being conducted in paragraph [0123] would provide the information about the device conditions.)
“prepare the one or more configuration files based on the new provisioning data” (paragraph [0127]; fig. 2, elements 224, 238; fig. 8, elements 808, 812, 814).  [If there are no active devices, the record corresponding to the deviceID is removed from the device repository 224 (step 812) and the process ends (step 814); if there are active services for the device corresponding to the deviceID, the Process Manager 238 notifies an error (step 808) and the process ends (step 814).]
Regarding Claims 7 and 15,

Mungo does not teach:
“wherein at least one of the one or more configuration files indicates at least one of the following types of data:
an identification of one or more domains; 
domain mapping information; 
an identification of one or more clients; 
mail relay configuration data; and 
mail transport configuration data.”
Johnson teaches:
“wherein at least one of the one or more configuration files indicates at least one of the following types of data:
an identification of one or more domains; 
domain mapping information; 
an identification of one or more clients; 
mail relay configuration data; and 
mail transport configuration data” (paragraph [0158]).  [A domain can run in a VM, and each domain may have a domain identifier (also domain ID) that may be a unique identifier for a domain.]
Because both Mungo and Johnson teach systems for configuring and deploying network connected devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the use of domain identifiers, as KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 4, 8, 12, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mungo et al. (US 20170085650 A1, hereinafter referred to as Mungo) in view of Johnson et al. (US 20200127891 A1, hereinafter referred to as Johnson), and further in view of Degaonkar et al. (US 2018/0285234 A1, hereinafter referred to as Degaonkar).
Regarding Claims 4, 12, and 20,
Mungo in view of Johnson teaches all the limitations of parent Claims 1, 9, and 17.
Mungo teaches:
 “format the configuration file according to a format that the first service instance is able to use for provisioning” (paragraph [0063).  [The fault management component evaluates predetermined rules and performs actions according to the rules for possible actions: sending short messaging service messages (SMS) or emails to notify an event or an alarm to the user.]  (NOTE: The preparation of the SMS message and emails are equivalent to the “format that the first service instance is able to use.”)
“indicate that the first configuration file applies to the first service instance of the one or more service instances” (paragraph [0063).  [Actions are defined by the first service instance.”)
Mungo does not teach:
“determine whether to include any additional data to assist the first service instance in applying the provisioning data.”
Degaonkar teaches:
“determine whether to include any additional data to assist the first service instance in applying the provisioning data” (paragraphs [0072], [0192]).  [Service providers can provide social networking services, hosted email services, or hosted productivity applications or other hosted applications such as software-as-a-service (SaaS), platform- as-a-service (PaaS), application service providers (ASPs), cloud services, or other mechanisms for delivering functionality via a network; as it services users, each hosted service may generate additional data and metadata, which may be managed by the system as primary data ([0072]).  Reports created at a certain point in time during system analysis are used as a provisioning tool ([0192]).]   (NOTE: Since there are provisioning tools, the system performs “provisioning” and the “additional data to assist the first service instance” is created by the various services.) 
Because both Mungo and Degaonkar teach systems for configuring and deploying network connected devices, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability for a KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 8 and 16,
Mungo in view of Johnson teaches all the limitations of parent Claims 1 and 9.
Mungo does not teach:
“wherein at least one of the one or more configuration files comprises at least a portion of a policy related to at least one of: encrypting, quarantining, antivirus filtering, anti-spam filtering, archiving, or branding the electronic messages.”
Degaonkar teaches:
“wherein at least one of the one or more configuration files comprises at least a portion of a policy related to at least one of: encrypting, quarantining, antivirus filtering, anti-spam filtering, archiving, or branding the electronic messages” (paragraphs [0202], [0207]).  [Provisioning policy can include preferences, priorities, rules, and/or criteria that specify how client computing devices (or groups thereof) utilize system resources, such as available storage on cloud storage and/or network bandwidth ([0202]).  Information management policies can specify preferences regarding whether and how to encrypt ([0207]).]   
Because both Mungo and Degaonkar teach systems for configuring and deploying network connected devices, it would have been obvious before the effective KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mungo et al. (US 20170085650 A1, hereinafter referred to as Mungo) in view of Johnson et al. (US 20200127891 A1, hereinafter referred to as Johnson), and further in view of Braudes et al. (US 2017/0094024 A1, hereinafter referred to as Braudes).
Regarding Claims 5 and 13,
Mungo in view of Johnson teaches all the limitations of parent Claims 1 and 9.
Mungo does not teach:
“delegate to a pluggable module customized to prepare the first configuration file based on the type of service provided by the first service instance.”
Braudes teaches:
“delegate to a pluggable module customized to prepare the first configuration file based on the type of service provided by the first service instance” (paragraphs [0015], [0017]).  [A pluggable service can have its different components packaged into a specific file format such as a Java Archive (JAR) or Web Application Resource (WAR) file ([0015]).  A customer or system administrator would be able to specify customization 
Because both Mungo and Braudes teach systems for updating communication configurations, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability for the system to provide pluggable services, as taught by Braudes; and such inclusion would have increased the flexibility of the system functions, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 6 and 14,
Mungo in view of Johnson and further in view of Braudes teaches all the limitations of parent Claims 5 and 13.
Mungo does not teach:
“wherein the pluggable module has knowledge about how the provisioning data is organized in the provisioning database and is configured to use that knowledge to obtain the provisioning data relevant to the type of service provided by the first service instance.”
Braudes teaches:
“wherein the pluggable module has knowledge about how the provisioning data is organized in the provisioning database and is configured to use that knowledge to obtain the provisioning data relevant to the type of service provided by the first service instance” (paragraphs [0017], [0087]; fig. 3, elements 320, 324).  [A customer or system administrator would be able to specify customization of a pluggable service at ordering time, such as how many users can use the service or which users will use the service ([0017]).  The user preferences 324 are in a table format and are provisioned by users and/or by administrative personnel; the user preferences 324 for a particular user are referenced by the service selector 320 to determine which, if any, services and what components of that service should be invoked for the user ([0087]).]   
Because both Mungo and Braudes teach systems for updating communication configurations, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Mungo disclosure, the ability for the system to provide pluggable services, as taught by Braudes; and such inclusion would have increased the flexibility of the system functions, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered.
Regarding the Priority, Applicant argues as follows:
The Examiner included comments on the priority claim of the instant application 35 U.S.C. § 112. Applicant notes that the Examiner is incorrect, Applicant has not withdrawn the claim of priority. In fact, Applicant respectfully traverses this Examiner's comments and maintains the claim for priority as reflected in the Official Filing Receipt issued by the USPTO in the instance application. 
Initially, the Examiner fails to note that the first paragraph of the application states with respect to Application No. 14/154,755 and Application No. 15/896,569, that "[e]ach of these application y including the disclosure (e.g., the specification and drawings) of the incorporated applications and the Examiner's comments on the priority claim of this application is without merit. 
Specifically, as noted by 35 CFR 1.57: 
Incorporation by reference. 
(a) Subject to the conditions and requirements of this paragraph, a reference made in the English language in an application data sheet in accordance with § 1.76 upon the filing of an application under 35 U.S.C. 111(a) to a previously filed application, indicating that the specification and any drawings of the application under 35 U.S.C. 111(a) are replaced by the reference to the previously filed application, and specifying the previously filed application by application number, filing date, and the intellectual property authority or country in which the previously filed application was filed, shall constitute the specification and any drawings of the application under 35 U.S.C. 111(a) for purposes of a filing date under § 1.53(b). 
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application 
publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). 
(e) Other material ("Nonessential material") may be incorporated by reference to U.S. patents, U.S. patent application publications, foreign patents, foreign published applications, prior and concurrently filed commonly owned U.S. applications, or non-patent publications. An incorporation by reference by hyperlink or other form of browser executable code is not permitted. 
Moreover, with respect to the Examiner's comments, Applicant notes that the Examiner seems to be confusing a continuation application with a continuation in part application. This confusion is apparent because the Examiner appears to assert in her previous comments on priority that the parent application must be the same as the later filed application to support the later filed application, and include the precisely the same subject matter. As noted by MPEP 201.08 however, "[a] continuation-in-part is an application filed during the lifetime of an earlier nonprovisional application, repeating some substantial portion or all of the earlier nonprovisional application and adding matter not disclosed in the earlier nonprovisional application" (emphasis added) . Thus, by definition, a continuation-in-part application may include matter not disclosed in the parent application and will not be identical to such a parent application. 
As such, an application (e.g., continuation-in-part) is entitled to the benefit of the filing date of an earlier application as to common subject matter. See Weil v. Fritz, 572 F.2d 856, 865 n. 16, 196 USPQ 600, 608 n. 16 (CCPA 1978); Wagoner v. Barger, 463 F.2d 1377, 1380, 175 USPQ 85, 86 (CCPA 1972); In re Van Langehoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972); In re Lukach, 442 F.2d 967, 968, 169 USPQ 795, 797 (CCPA 1971); In re Shaw, 202 USPQ 285, 293 (Comm.Pat. 1978). 
Additionally, contrary to the Examiner's suggestion (e.g., that the parent must have the same drawings or descriptions as the instant application), there is no requirement that such common subject matter be described identically in the parent application and the continuation in part application. Specifically, the Examiner appears to be imposing an in haec verba requirement 
on Section 112 for this common subject matter. However, note specifically that there is no in haec verba requirement associated with Section 112. As specifically noted in MPEP 2163 - subject matter need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the [written] description requirement. 
one skilled in the art can reasonably conclude that the inventor had possession of the subject matter. See, e.g., Moba, B. V. 
v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); 
Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. MPEP 2163 notes that there is a presumption that adequate written description is presumed and states that the examiner has the initial burden, after a thorough reading and evaluation of the content of the application, of presenting evidence or reasons why a person skilled in the art would not recognize the written description of the invention as providing adequate support for the claimed invention. To make a prima facie case, it is necessary to identify the claim limitations that are not adequately supported, and explain why the claim is not fully supported by the disclosure. The Examiner has made no such identification or explanation. 
The instant application's claim for priority is proper as it was filed, and is maintained. 

Examiner agrees with Applicant’s arguments regarding continuation-in-part applications, but Applicant has missed an important aspect with respect to the priority data.  As indicated in the Office Action, MPEP § 2139.01(B), states as follows:
If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112  by the earlier parent application have the effective filing date of that earlier parent application. Emphasis added.

One of the major components of independent 1, 9, and 17 are the “configuration files,” which are key to the claimed methodology for provisioning of email applications in an enterprise environment.  However, neither of the specifications for Application No. 14/154,755 and Application No. 15/896,569 disclose the use of configuration files for provisioning.  Application No. 14/154,755 relates to encryption techniques for increasing security, and does not disclose any aspect of configuration or of provisioning.   Application No. 15/896,569 focuses on harvesting and/or distributing a certificate based on a Domain Name System (DNS) name, and has no disclosure of provisioning and with respect to configuration, only discloses that sending systems have previously been configured to receive, distribute and store certificates.  Therefore, neither of the previous applications support the instant claims, and the priority date for the application 
Regarding the objections to the specification, Applicant argues as follows:
The specification stands objected to because of alleged informalities. As discussed above, Applicant maintains the claims of priority in this Application and traverses this objection. Accordingly, Applicant will not amend the specification to remove such a priority claim.

The objection to the specification, which was originally based on Applicant’s claim of priority has been withdrawn, but since the subject matter of the instant claims with respect to both applications is inconsistent with 35 U.S.C. 112(a) requirements, the instant claims are not related to either application for priority purposes.  However, Applicant is entitled to incorporate those applications into the instant specification if so desired, even though priority to the applications is not acknowledged.
Regarding the claim rejections under 35 U.S.C. § 103, Applicant argues (see pages 9-11) as follows:
Claims 1-3, 7, 9-11, 15 and 17-19 stand rejected as obvious over U.S. Publication No. 2017/0085650 ("Mungo") in view of U.S. Publication No. 2020/0127891 ("Johnson"). 
Claims 4, 8, 12, 16 [sic] and 20 stand rejected as obvious over Mungo in view of Johnson and further in view of U.S. Publication No. 2018/0285234 ("Degaonkar"). 
Claims 5-6 and 13-14 stand rejected as obvious over Mungo in view of Johnson and further in view of U.S. Publication No. 2017/0094024 ("Braudes"). 
In order to establish a prima facie case of obviousness, the Office Action must fulfill three (3) basic criteria. MPEP §§ 2142 and 2143. First, there must be some clear and explicit articulation of the reason(s) why the claimed invention would have been obvious, either in the references themselves or in the knowledge generally available to those of ordinary skill in the art, including a reason to modify the primary reference as proposed by the Office Action. Second, there must be a reasonable expectation of success. MPEP § 2143.02. To satisfy this criterion, the Office Action must demonstrate that "one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art." MPEP § 2143.02. Third, the applied references or the knowledge generally available to those of ordinary skill in the art must disclose or suggest all of the claim elements. MPEP § 2142. 
Claim 1 recites: 
A provisioning manager, comprising: an interface configured to obtain provisioning data from a provisioning database; and processing circuitry configured to: 
prepare one or more configuration files based on the provisioning data, the one or more configuration files indicating how to provision one or more service instances used in sending or receiving electronic messages, wherein the one or more service instances comprise an electronic mail (email) application, and the provisioning data comprises a 
provide the one or more configuration files to the one or more service instances using file distribution technology such that, in response to receiving the first configuration file the first service instance of the one or more service instance that is associated with the first enterprise is provisioned with the first policy associated with the first enterprise to implement the first policy associated with the first enterprise in association with providing the first service, and the second service instance of the one or more service instance that is associated with the second enterprise is provisioned with the second policy associated with the second enterprise to implement the second policy associated with the second enterprise in association with providing the second service. 
Claim 1 is directed to a provisioning manager that includes an interface configured to obtain provisioning data from a provisioning database, and processing circuitry configured to prepare one or more configuration files based on the provisioning data, the one or more configuration files indicating how to provision one or more service instances used in sending or receiving electronic messages. Claim 1 specifies that the one or more service instances comprise an electronic mail (email) application, and the provisioning data comprises at least one policy for email communications by an enterprise. The processing circuitry is configured to provide the one or more configuration files to the one or more service instances using file distribution technology. 
Furthermore, the claims specify that the provisioning data comprises a first policy for email communications by a first enterprise and a second policy for email communications by a second enterprise. A first configuration file is adapted to provision a first service instance of the one or more service instances that is associated with the first enterprise according to the first policy and a second configuration file is adapted to provision a second service instance of the one or more service instances that is associated with the second enterprise according to the second policy. 
The one or more configuration files are provided to the one or more service instances using file distribution technology such that, in response to receiving the first configuration file the first service instance of the one or more service instance that is associated with the first enterprise is provisioned with the first policy associated with the first enterprise to implement the first policy associated with the first enterprise in association with providing the first service, and the second service instance of the one or more service instance that is associated with the second enterprise is provisioned with the second policy associated with the second enterprise to implement the second policy associated with the second enterprise in association with providing the second service. 

The portions of the references relied upon in the Office Action do not disclose, teach, or suggest each of these limitations. 

For example, the Office Action relies upon Mungo as allegedly disclosing "an interface configured to obtain provisioning data from a provisioning database, and processing circuitry configured to prepare one or more configuration files based on the provisioning data, the one or more configuration files indicating how to provision one or more service instances used in sending or receiving electronic messages." See Office Action, page 6. Even if this were true (a point which Applicants do not concede), Mungo does not disclose, teach, or suggest that the one or more service instances comprise an electronic mail (email) application, and the provisioning data comprises at least one policy for email communications by an enterprise, as indicated in Claim 1. Johnson fails to cure this deficiency. 
 

For at least these reasons, Applicant respectfully requests the withdrawal of the rejection of Claim 1 and its dependent Claims 2-8. As each of Claims 9 and 17 include similar limitations to Claim 1, Applicant respectfully also requests the withdrawal of this rejection of those claims. 


Examiner agrees with Applicant’s analysis of the proper procedure for establish a prima facie case of obviousness, and respectfully asserts that the instant office action explicitly follows the three outlined procedures.
Applicant argues that Mungo does not disclose that: 
the one or more service instances comprise an electronic mail (email) application, and the provisioning data comprises at least one policy for email communications by an enterprise, as indicated in Claim 1. Johnson fails to cure this deficiency.
Examiner agrees that Mungo alone does not disclose this subject matter, but respectfully disagrees that it is not taught by the combination of Mungo and Johnson, as is indicated in pages 9-11 of this Office Action.  The argument is not persuasive that Mungo does not disclose the Claim 1 limitation that “the one or more service instances comprise an electronic mail (email) application,” since paragraph [0063] discloses that the alerting system, which is a component of the overall system, notifies alerts to the users or third-party service providers via emails; thus, the alerting system is equivalent to the claimed “email application.”  Examiner agrees that Mungo does not teach that “the provisioning data comprises at least one policy for email communications by an policy,” as is outlined in the office action.  Thus, Mungo and Johnson have been combined under 35 U.S.C. § 103 to teach all aspects of the cited limitation, and similarly, independent Claims 9 and 17, which teach the same claim limitations, are also rejected under 35 U.S.C. § 103 over Mungo and Johnson, as are the dependent claims, which have not been amended.  
Applicant next argues that the following repetitive and difficult to understand limitations are not taught by the combination Mungo and Johnson under 35 U.S.C. § 103.  Applicant states that the following limitations are not taught by the combination Mungo and Johnson:
provisioning data comprises a first policy for email communications by a first enterprise and a second policy for email communications by a second enterprise where a first configuration file is adapted to provision a first service instance of the one or more service instances that is associated with the first enterprise according to the first policy and a second configuration file is adapted to provision a second service instance of the one or more service instances that is associated with the second enterprise according to the second policy where the one or more configuration files are provided to the one or more service instances using file distribution technology such that, in response to receiving the first configuration file the first service instance of the one or more service instance that is associated with the first enterprise is provisioned with the first policy associated with the first enterprise to implement the first policy associated with the first enterprise in association with providing the first service, and the second service instance of the one or more service instance that is associated with the second enterprise is provisioned with the second policy associated with the second enterprise to implement the second policy associated with the second enterprise in association with providing the second service.
However, Examiner respectfully disagrees and directs Applicant to pages 9-13 and 15-19 of the Office Action, which fully details how those limitations are taught by the combination Mungo and Johnson.  Similarly, the rejection of the dependent claims, which were not amended, remains as previously stated. 
Therefore Claims 1-20 remain as rejected under 35 U.S.C. § 103.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454